    Case: 3:17-cv-50218 Document #: 64 Filed: 12/19/18 Page 1 of 7 PageID #:133




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS


 Janiah Monroe (R67440),
                                                             Case No. 17 cv 50218
                         Plaintiff,
                                                             Judge Frederick J. Kapala
                 v.
                                                             Magistrate Judge Iain D. Johnston
 John Varga, Daryl Pernell, Wayne Steele,
 Jonathan Provo, Dan Newman, Michael
 Koppien, Garrett Williams, Jamie Harris,
 Cody Brant, Randy Block, Joshua Fiorini,
 Dakota Sharp, Carlos Reyes, Miles Rispky,
 Toby Glenn, Luis Aguyao, Peter Knudson,
 and Derek Heslop

                         Defendants.


                                FIRST AMENDED COMPLAINT

       Plaintiff Janiah Monroe by her undersigned attorneys, for her complaint against

defendants John Varga, Daryl Pernell, Michael Koppein, Wayne Steele, Jonathan Provo, Dan

Newman, Michael Koppien, Garrett Williams, Jamie Harris, Cody Brant, Randy Block, Joshua

Fiorini, Dakota Sharp, Carlos Reyes, Miles Rispky, Luis Aguyao, Toby Glenn, Peter Knudson,

and Derek Heslop, alleges as follows:

       1.      This action is brought pursuant to 42 U.S.C. § 1983 to redress the deprivation

under color of law of Plaintiff’s rights as secured by First and Eighth Amendments to the United

States Constitution.

                                  JURISDICTION AND VENUE

       2.      This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1367.

       3.      Venue is proper in this district under 28 U.S.C. § 1391(b) because the events

giving rise to the claims asserted in this complaint occurred in this judicial district.
    Case: 3:17-cv-50218 Document #: 64 Filed: 12/19/18 Page 2 of 7 PageID #:133




                                           PARTIES

         4.    Plaintiff is a 29-year old transgender woman who, at all times relevant to this

complaint, was housed at Dixon Correctional Center in Dixon, Illinois.

         5.    Defendant John Varga is the Warden of Dixon Correctional Center. At all times

relevant to this complaint, Defendant Varga promulgated rules, regulations, policies, and

procedures at Dixon, and was responsible for supervising all staff and managing all operations at

Dixon.

         6.    Defendant Daryl Pernell was an officer at Dixon Correctional Center, until

roughly January 2017, when he was placed on administrative leave.

         7.    Defendant Wayne Steele was an Assistant Warden at Dixon Correctional center at

all times relevant to this complaint.

         8.    Defendant Jonathan Provo was a Major at Dixon Correctional Center at all times

relevant to this complaint.

         9.    Defendant Dan Newman was a Lieutenant at Dixon Correctional Center at all

times relevant to this complaint.

         10.   Defendant Michael Koppien was a Lieutenant at Dixon Correctional Center at all

times relevant to this complaint.

         11.   Defendants Garrett Williams, Jamie Harris, Cody Brant, Randy Block, Joshua

Fiorini, Dakota Sharp, Carlos Reyes, Miles Rispky, Toby Glenn, Luis Aguyao, Peter Knudson,

and Derek Heslop were officers at the Dixon Correctional Center at all times relevant to this

complaint.




                                                2
    Case: 3:17-cv-50218 Document #: 64 Filed: 12/19/18 Page 3 of 7 PageID #:133




       12.     At all times relevant to this complaint, the above-named defendants were acting

under color of law and within the scope of their employment with the Illinois Department of

Corrections.

                                      Relevant Background

       13.     Plaintiff is a transgender woman who has been in IDOC custody for

approximately 10 years.

       14.     Plaintiff has openly expressed her gender identity in prison. She has received

hormone replacement therapy for years, and has repeatedly sought gender reassignment surgery

as well as a transfer to women’s prison.

       15.     During plaintiff’s incarceration, prison administrators -- including those at Dixon

-- have been aware of plaintiff’s gender identity.

       16.     They are also aware that plaintiff’s gender identity puts her at an increased risk

for sexual assault inside a men’s prison.

       17.     According to the National PREA Resource Center, “Being transgender is a known

risk factor for being sexually victimized in confinement settings.” National PREA Resource

Center (available at https://www.prearesourcecenter.org/node/3927).

       18.     According to a 2014 report issued by U.S. Department of Justice’s Bureau of

Justice Statistics, almost 40% of transgender prisoners reported sexual victimization in state and

federal prisons—a rate that is ten times higher than for prisoners in general. U.S. Dep’t of

Justice, Bureau of Justice Statics, Sexual Victimization in Prisons and Jails Reported by Inmates,

2011-12, Supplemental Tables: Prevalence of Sexual Victimization Among Transgender Adult

Inmates, December 2014 (available at https//www.bjs.gov/content/pub/pdf/svpjri1112_st.pdf).




                                                 3
       Case: 3:17-cv-50218 Document #: 64 Filed: 12/19/18 Page 4 of 7 PageID #:133




                          Defendant Pernell Sexually Assaults Plaintiff

         19.   In fall 2016, plaintiff encountered a corrections officer at Dixon named Darryl

Pernell. Pernell was assigned to work in Dixon’s recreation area, and plaintiff would see him

when she went to the gym for recreation.

         20.   Plaintiff soon began to feel uncomfortable around Pernell because he acted

overly-familiar around her and touched her in ways that felt inappropriate.

         21.   In an effort to avoid further encounters with Pernell, plaintiff sent a note (also

called a “kite”) to Dixon Correctional Center Warden John Varga.

         22.   In the note, plaintiff stated that Pernell was acting inappropriately and asked the

Warden to have Pernell moved.

         23.   On information and belief, Warden Varga received the note, but took no action to

protect plaintiff from Pernell.

         24.   In early December 2016, while plaintiff was changing her clothes in the locker

room, Pernell came up to her and rubbed the back of her neck, saying to “you know you want

me, show me how much,” or words to that effect.

         25.   Pernell then pushed plaintiff to her knees and forced her to perform oral sex on

him.

         26.   After this first incident, later in December, Pernell again cornered plaintiff in the

gym locker room and tried to force plaintiff to perform oral sex on him, but plaintiff fumbled

with Pernell’s boxers until he gave up.

         27.   On December 24, 2016, Pernell called plaintiff from the gym into his office.

Pernell then had plaintiff go in to the locker room where he said to her, “show me what you’re

working with,” or words to that effect, which plaintiff understood as an order to expose her



                                                 4
    Case: 3:17-cv-50218 Document #: 64 Filed: 12/19/18 Page 5 of 7 PageID #:133




breasts to Pernell. Plaintiff complied with his order by lifting her shirt and bra, and Pernell

grabbed plaintiff’s breast.

       28.     All of the sexual conduct between plaintiff and Pernell was non-consensual.

       29.     Although plaintiff was initially hesitant to come forward about Pernell’s

misconduct, she filed a formal PREA complaint on or around December 24, 2016.

       30.     As a result of plaintiff’s PREA complaint, IDOC initiated an internal

investigation, and Pernell was placed on administrative leave.

       31.     Several months later, while Pernell was still on leave, Pernell was charged

criminally with custodial sexual assault. The criminal charges remain pending to this day.

                                      Defendants’ Retaliation

       32.     In the period following plaintiff’s PREA complaint about Pernell, several IDOC

employees took retaliatory actions against plaintiff.

       33.     For example, within days of plaintiff making the report, plaintiff was moved from

A-wing, a housing unit that had been a relatively safe environment for plaintiff, to B-wing,

where plaintiff lived in greater fear of sexually inappropriate conduct by other prisoners. On

information and belief, the decision to move plaintiff was made by defendants Provo, Steele

and/or Newman.

       34.     In addition, defendant Koppein and/or other as yet unidentified officers placed a

“PREA” sign outside of plaintiff’s cell door. This action was taken to punish and embarrass

plaintiff and to cause others within the prison to label her a “snitch,” causing her to live in fear

and putting her at even greater risk for mistreatment.

       35.     In the months that followed – from approximately February 2017 to May 2018 –

plaintiff was targeted by numerous other officers for retaliation. Several officers, including but



                                                  5
    Case: 3:17-cv-50218 Document #: 64 Filed: 12/19/18 Page 6 of 7 PageID #:133




not limited to, defendants Williams, Harris, Brant, Block, Fiorini, Sharp, Reyes, Ripski, and

Aguayo wrote plaintiff bogus disciplinary tickets – more than 10 over this period – repeatedly

sending her to segregation and causing her to lose privileges. Furthermore, defendants Glenn,

Knudson, Fiorini and Heslop used excessive force against plaintiff for no legitimate penological

purpose by spraying her with pepper spray and chaining her to a cell door.

                                            Count I
                             42 U.S.C. § 1983 - Eighth Amendment

         36.   Plaintiff incorporates each paragraph of this complaint as if fully set forth in this

count.

         37.   In the manner described more fully above, defendant Pernell’s conduct toward

plaintiff violated her constitutional right to be free from cruel and unusual punishment.

         38.   Likewise, in the manner described more fully above, defendant Varga violated

plaintiff’s right to be free from cruel and unusual punishment because he knew of a substantial

risk that Plaintiff would be subjected to sexual assault and acted with deliberate indifference

toward that risk.

         39.   As a result of the misconduct described in this count, plaintiff suffered harm.

                                           Count II
                       42 U.S.C. § 1983 - First Amendment Retaliation

         40.   Plaintiff incorporates each paragraph of this complaint as if fully set forth in this

count.

         41.   In the manner described more fully above, plaintiff engaged in protected First

Amendment activity when she filed a PREA complaint against Pernell; defendants Provo, Steele,

Newman, Koppein, Williams, Harris, Brant, Block, Fiorini, Sharp, Reyes, Ripski, Aguayo,

Glenn, Knudson, Fiorini and Heslop caused plaintiff to suffer a deprivation likely to deter further



                                                 6
    Case: 3:17-cv-50218 Document #: 64 Filed: 12/19/18 Page 7 of 7 PageID #:133




First Amendment activity; and plaintiff’s First Amendment activity was the motivating factor in

defendants’ decision-making.

       42.     The misconduct described in this count was objectively unreasonable and was

undertaken intentionally, with malice and knowing disregard for plaintiff’s clearly established

constitutional rights, and not for any legitimate penological purpose.

       43.     As a result of the misconduct described in this count, plaintiff suffered harm.


         WHEREFORE, Plaintiff Janiah Monroe requests that this Court enter judgment in her

favor against the Defendants John Varga, Daryl Pernell, Michael Koppein, Wayne Steele,

Jonathan Provo, Dan Newman, Michael Koppien, Garrett Williams, Jamie Harris, Cody Brant,

Randy Block, Joshua Fiorini, Dakota Sharp, Carlos Reyes, Miles Rispky, Toby Glenn, Luis

Aguyao, Toby Glenn, Peter Knudson, and Derek Heslop in the following manner, awarding

compensatory damages, punitive damages, and attorneys’ fees and costs, and such other and

further relief as this Court may deem appropriate and just.

                                           Jury Demand

         Plaintiff requests a trial by jury on all claims so triable.

                                                        Respectfully submitted,

                                                        Janiah Monroe

                                                        By: /s/ Elizabeth Mazur
                                                           One of her attorneys

Alan Mills
Elizabeth Mazur
Nicole Schult
Uptown People’s Law Center
4413 N. Sheridan
Chicago, IL 60640
(773) 769-1411



                                                   7
